On the trial the plaintiff produced the books of his intestate, and swore that he verily believed the account charged therein was just; that there were no witnesses within his knowledge who could prove the items charged; that he found      (318) the books in the same condition in which they were then exhibited, and that he knew of no credits due the defendant. It appeared on his examination that the book was not in the handwriting of the intestate, but in that of two other persons. The plaintiff swore that he had made diligent inquiry for those persons, and had not heard of them for the last seven years, and that he knew of no person who could prove their handwriting.
His Honor instructed the jury that if they believed the evidence the account was sufficiently proved and the plaintiff entitled to a verdict. The jury found according to the charge, and the defendant appealed.
The book-debt law does not require that the articles charged in the books of an intestate, put in evidence by executors or administrators, should be entered in his own handwriting. The administrator took the oath which the law required. He gave the best evidence which the nature of the case admitted of. It was a question altogether for the jury to decide on, and they have done so. The rule for a new trial should be discharged.
PER CURIAM. Judgment affirmed.
(319)